Name: Commission Directive 83/463/EEC of 22 July 1983 introducing temporary measures for the designation of certain ingredients in the labelling of foodstuffs for sale to the ultimate consumer
 Type: Directive
 Subject Matter: foodstuff;  marketing;  agri-foodstuffs;  consumption;  European construction
 Date Published: 1983-09-15

 Avis juridique important|31983L0463Commission Directive 83/463/EEC of 22 July 1983 introducing temporary measures for the designation of certain ingredients in the labelling of foodstuffs for sale to the ultimate consumer Official Journal L 255 , 15/09/1983 P. 0001 - 0006 Finnish special edition: Chapter 13 Volume 13 P. 0084 Spanish special edition: Chapter 13 Volume 14 P. 0162 Swedish special edition: Chapter 13 Volume 13 P. 0084 Portuguese special edition Chapter 13 Volume 14 P. 0162 COMMISSION DIRECTIVE of 22 July 1983 introducing temporary measures for the designation of certain ingredients in the labelling of foodstuffs for sale to the ultimate consumer (83/463/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (1), and in particular Article 19 thereof, Whereas, pursuant to the second indent of Article 6 (5) (b) of Directive 79/112/EEC, ingredients belonging to one of the categories listed in Annex II thereof must be designated in the list of ingredients by the name of that category, followed by their specific name or EEC number; Whereas, as Community legislation currently stands, not all of the ingredients in question have been assigned an EEC number ; whereas full advantage cannot therefore be taken of the choice offered by the abovementioned labelling rule; Whereas the Community is required to complete its rules relating to the categories of ingredients listed in Annex II to Directive 79/112/EEC ; whereas, as new Community provisions are adopted in these areas, EEC numbers that can be used in the labelling of foodstuffs will become available; Whereas, as an interim measure aimed at facilitating the application of Directive 79/112/EEC, a temporary numbering system for those ingredients that have not yet received an EEC number should be made available to those responsible for labelling foodstuffs, pending the adoption of these new provisions; Whereas a system of this kind is not intended to affect the provisions under which the use of the ingredients in question is authorized, prohibited or limited; Whereas this Directive can relate only to ingredients belonging to the categories of use listed in Annex II to Directive 79/112/EEC ; whereas if, however, other categories were added to that Annex, it could also prove necessary to assign numbers to ingredients belonging to such categories; Whereas, due to the scientific and technical developments in progress on artificial sweeteners, the ingredients in that category cannot yet all be enumerated and in view of this difficulty it is not yet appropriate to include these ingredients in the temporary arrangements introduced by this Directive; Whereas, pursuant to Article 23 (1) (a) of Directive 79/112/EEC, Member States may make it optional to designate the specific name or EEC number of (1) OJ No L 33, 8.2.1979, p. 1. ingredients belonging to one of the categories listed in Annex II thereof ; whereas this provision is not affected by this Directive; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Foodstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Pending the implementation of Community provisions introducing new EEC numbers, the numbers listed in the Annex may, in accordance with the second indent of Article 6 (5) (b) of Directive 79/112/EEC, be used in place of the specific name to designate the corresponding ingredients where the latter's technological function classifies them in one or more of the categories listed in Annex II to Directive 79/112/EEC. Article 2 Member States shall make such amendments to their laws as may be necessary to comply with this Directive and shall forthwith inform the Commission thereof. Without prejudice to the provisions under which the use of the corresponding ingredients is authorized, prohibited or limited, Member States shall, not later than 1 July 1984, allow the numbers listed in the Annex to be used. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 July 1983. For the Commission Karl-Heinz NARJES Member of the Commission ANNEX >PIC FILE= "T0024979"> >PIC FILE= "T0024980"> >PIC FILE= "T0024981"> >PIC FILE= "T0024982">